Case 2:20-cv-01218-RSL-MLP Document 68-3 Filed 05/06/20 Page 1 of 5




                   EXH
                     IBIT“C
                          ”
    Case 2:20-cv-01218-RSL-MLP Document 68-3 Filed 05/06/20 Page 2 of 5


www
  .r
   imo
     nlaw
        .
        com



Nov
  emb
    er14,2019

MarkG oodm an
            ,CPA
Ge
 l f
   and,R enne
            rt&F e
                 ldman,LLC
1880C enturyParkE
                ast
                  ,#1600
LosAng eles
          ,CA 90067
Em a
   il:mg oodman@g
                rfl
                  lp.
                    com

Pete
   rT.P a
        terno,Esq
                .,Bre
                    ntA.C an
                           ter
                             ,Esq
                                .
King
   ,Ho lmes
          ,P at
              erno&So r
                      iano
                         ,LLP
1900Av enueoftheSta
                  rs
Tw e
   ntyFif
        thF loo
              r
LosAng e
       les
         ,CA90067
Em a
   ils
     :p e
        terpat@khp
                 slaw
                    .com;bcan
                            ter@khp
                                  slaw
                                     .com

Mar
  tinSinge
         r,Esq.
Lavely&Singer
2049C en
       turyParkEast
Sui
  te2400
LosAng e
       les
         ,CA90067
Email:mds
        inge
           r@ lav
                elys
                   ing
                     er.
                       com

Mi
 chae
    lB.S inger
Comi
   ter,Sing e
            r,Baseman&B raun
3801PGAB  lvd
            ,Suite604
Pa
 lmB eac
       hG  arden
               s,FL 33410
Emai
   l:ms
      ing er@comite
                  rsinge
                       r.c
                         om

V
IAEMA
    ILANDFEDERALEXPRESS

R
e: D
   emandfo
         rRe
           turno
               fSoundga
                      rdenAud
                            ioF
                              ile
                                s

D
earCoun
      sela
         ndR
           epr
             ese
               nta
                 tiv
                   eso
                     fVi
                       ckyCo
                           rne
                             ll
                              :

A
sa tleas
       tsom eofyouknow,thi
                         slawfirmrepr
                                    esen
                                       tsSoundg
                                              arden
                                                  ,a Washing
                                                           tonG e
                                                                n e
                                                                  ral
P
artnersh
       ip. W ea
              redel
                  ive
                    ringthi
                          sle
                            ttertoa
                                  llofyougiv
                                           enourunce
                                                   rta
                                                     intyastoth
                                                              ea pp
                                                                  ropri
                                                                      ate
r
epr e
    se n
       tat
         ivetoadd
                res
                  sandc oo
                         rdin
                            atethei
                                  ssuesse
                                        tfor
                                           thhe
                                              rein
                                                 .

Wehaveb eeninformedbyou rcl
                          ient
                             sthaty ourc
                                       lien
                                          t,VickyCo rne
                                                      ll
                                                       ,isinposs e
                                                                 ssionofcerta
                                                                            in
aud
  iof i
      lesbelongingtoSoundg a
                           rden(“Soundgardenfi
                                             les”
                                                ).Th eSoundgardenfi
                                                                  l e
                                                                    sw erestore
                                                                              d
onatl e
      astonel ap
               toph arddr
                        ivetha
                             tw asinCh r
                                       isCo rne
                                              ll
                                               ’spossess
                                                       ionatthetim eofhistrag
                                                                            ic
pas
  sing.M r.Co rne
                llhadbeenwo rk
                             ingonth efi
                                       lesinac ol
                                                labora
                                                     tiveef
                                                          for
                                                            tw iththeother
membersofSoundg arden,a ndtheent
                               ireb andwasfeel
                                             ingv e
                                                  rypo s
                                                       it
                                                        iveaboutthe
                                                                  irrekindl
                                                                          e d
ar
 ti
  sticenergya ndcrea
                   tivi
                      ty.Weunders
                                ta ndtha
                                       t,un
                                          fo r
                                             tunat
                                                 ely
                                                   ,mo storal
                                                            lofth eSoundg a
                                                                          rd en
fi
 lesareunique( i
               .e
                .,notstor
                        edelsewhereinaforma cces
                                               sib
                                                 letotheSoundg ardenpar
                                                                      tn e
                                                                         rs).


         RAYGARCIA|2 4
                     5PARKAVE ,39THFLOOR,NEW YORK ,NY 1
                                                      016
                                                        7
    D
    :91
      7.9
        7 9
          -55
            78|P
               :80
                 0.9
                   30.72
                       71EXT.
                            372|F
                                :80
                                  0.9
                                    30.
                                      727
                                        1|RAY.  IA@R
                                             GARC   IMONLAW.
                                                           COM
    Case 2:20-cv-01218-RSL-MLP Document 68-3 Filed 05/06/20 Page 3 of 5


www
  .r
   imo
     nlaw
        .
        com




Weund erst
         a ndtha
               tth eSoundg ardenf
                                ilesconsis
                                         to fanynumb eroffi
                                                          l e
                                                            s,butincludethe
fol
  low ingknownm  a
                 ste
                   rre c
                       ordings
                             ,wh ichm ayexistinmult
                                                  ipleform s(e.g
                                                               .,fromd  emoa nd
roug hrecording
              s,tomo r
                     epo li
                          sh e
                             dv e
                                rsion
                                    s).Tob ec l
                                              ear
                                                ,itisSoundg arden’
                                                                 spo si
                                                                      tiontha
                                                                            tany
musicc on
        tent(ins
               trument
                     ala nd/o
                            rvo c
                                als,demoso rroughrecordings
                                                          )sto r
                                                               edonth eh a
                                                                         rddrive
bya nyo rallm embe
                 rsofSoundg  a
                             rden(inc
                                    ludinga nyreco
                                                 rdingsc on
                                                          tainingonlythe
perf
   orm  an
         c esofChri
                  sCo rne
                        llintendedforSoundg arden
                                                )consti
                                                      tutesSoundgard enp a
                                                                         rtn
                                                                           ersh
                                                                              ip
property:

                 T
                 it
                  le         F
                             ini
                               shed         Songw
                                                ri
                                                 ter
                                                   s          Runn
                                                                 ing
                             Voca
                                ls                             Time

                               Y
                               es     Chr
                                        isCorn
                                             el
                                              l/M
                                                att            4
                                                               :10
           RoadLes
                 s                    Camer
                                          on
           Tr
            avel
               led

                               Y
                               es     Chr
                                        isCorn
                                             el
                                              l/M
                                                att            3
                                                               :18
           O
           rph
             ans                      Camer
                                          on

                               Y
                               es     Chr
                                        isCorn
                                             el
                                              l/M
                                                att            5
                                                               :05
           A
           tOph
              ian
                sDoo
                   r                  Camer
                                          on

                               Y
                               es     Ch
                                       risCo
                                           rne
                                             ll                4
                                                               :00
           C
           anc
             er

                               Y
                               es     Ch
                                       risCo
                                           rne
                                             ll                4
                                                               :22
           S
           ton
             eAg
               eMind

                               Y
                               es     Ch
                                       risCo
                                           rne
                                             ll
                                              /KimTh
                                                   ayi
                                                     l         3
                                                               :47
           Ah
            eado
               fth
                 eDog

                               Y
                               es     Ch
                                       risCorn
                                             el
                                              l/B
                                                en             4
                                                               :32
           M
           errm
              as                      Sh
                                       epherd


Bythi
    slet
       ter
         ,Soundg
               ard
                 end
                   emand
                       sth
                         atM
                           s.Co
                              rne
                                llr
                                  etu
                                    rnth
                                       eSoundg
                                             ard
                                               enf
                                                 ile
                                                   sto
Soundga
      rden
         .

Wea  r
     ehop e
          fultha
               tthi
                  sissuecanb ereso
                                 lvedeasi
                                        lyandvolunt
                                                  ari
                                                    ly.Wedono teth a
                                                                   tth
                                                                     isformal
dem andlet
         terfo
             llowssevera
                       lprev
                           iou sat
                                 temptstoob
                                          taintheSoundga
                                                       rdenfi
                                                            lesf rom Ms
                                                                      .
Cornel
     l.F o
         re xampl
                e,w eunder
                         sta
                           ndth atM a
                                    ttC ame
                                          ronand Ms.Corne
                                                        llengag edinaser
                                                                       iesof
textm es
       sagesinla
               teJanuaryandearlyFebrua
                                     ry2019inwh ich Ms
                                                     .Corne
                                                          llac knowledgedher
custodyoftheSoundgardenf
                       ile
                         sa ndstat
                                 edthat“Iwi
                                          llhavetosortat
                                                       imetoh aveth eha
                                                                      rddrive

                                                                        2|PA GE
    Case 2:20-cv-01218-RSL-MLP Document 68-3 Filed 05/06/20 Page 4 of 5


www
  .r
   imo
     nlaw
        .
        com




sen
  tbacktoTomsohecanext
                     racttheSGf i
                                lestosendtoyou.
                                              ” W eunde
                                                      rstandfromsub
                                                                  seque
                                                                      nt
emai
   lstha
       tMs.Corne
               lld
                 iscu
                    ssedretu
                           rningtheSoundgardenf
                                              ile
                                                sw i
                                                   thPete
                                                        rP at
                                                            ernoinFeb
                                                                    rua
                                                                      ry
2019
   . Howeve
          r,th
             eSoundga
                    rdenfile
                           sw ereneverr
                                      eturne
                                           dtoSoundgard
                                                      en.

Mat
  tC amer
        onagainrequ
                  est
                    edreturnofth eSoundg
                                       ardenf
                                            ile
                                              sbyem a
                                                    ilto Ms
                                                          .Cornel
                                                                linla
                                                                    te
July2019
       .M  s
           .Corne
                ll’
                  sresponsetoth
                              i sreque
                                     stwastot
                                            akethepos
                                                    it
                                                     ion,inanemailda
                                                                   tedJu
                                                                       ly
27,2019
      ,thatshe“w
               il
                lnotre
                     leasea ny
                             thingw i
                                    thou
                                       tprope
                                            rsetupandw i
                                                       thou
                                                          tsayinthe
managemen
        t…”

Wi
 threspect
         ,a ndag a
                 info rth
                        es akeofclar
                                   ity,th
                                        isisnotal ega
                                                    llyjusti
                                                           fiableposi
                                                                    tion
                                                                       .M   s
                                                                            .
Corne
    llh a
        snov a
             lidstandingorotherb as
                                  istoreta
                                         inpartner
                                                 shipprop er
                                                           tytoth ee x
                                                                     clus
                                                                        iono f
Soundgarden
          ,ortocond i
                    tionherreturnofsuchproper
                                            ty. Und e
                                                    rW   a
                                                         shingtong ene
                                                                     ralpartne
                                                                             rsh
                                                                               ip
law,M s.Corne
            llisnotev enapartnerinSoundg a
                                         rden
                                            ,bu tfo
                                                  llow ing M r
                                                             .Co rne
                                                                   ll’
                                                                     sp a
                                                                        ssingis
                                                                      1
cons
   id e
      reda“trans
               fere
                  e ”o fMr.Co rne
                                ll
                                 ’s“trans
                                        ferab
                                            leinte
                                                 rest”inth epartner
                                                                  ship
                                                                     .  Ms
                                                                         .
                                                                    2
Corne
    llthere
          for
            eh asnoa ssoc
                        ia
                         tedm  anagementorothersuchpartnershipright
                                                                  s.

Ms
 .Co  rne
        lls
          imp lyh asnoown  ershiprig
                                   htsinthispa
                                             rtnershipproper
                                                           ty.3 Ind e
                                                                    ed,pursuan
                                                                             tto
Washingtonl
          aw ,eve nful
                     lp artnersarenotconside
                                           redc o- owner
                                                       so fpartne
                                                                rshipproper
                                                                          tyand
havenol ega
          llyr e
               c ognizedin t
                           erestinpartne
                                       rshipproper
                                                 tywh ichistrans
                                                               fer
                                                                 r ab
                                                                    le,e
                                                                       ither
voluntar
       ilyorinvoluntar
                     ily.4 Proper
                                tya cqui
                                       redbyth epartne
                                                     rsh
                                                       ipi sprope
                                                                rtyofthep ar
                                                                           tne
                                                                             rsh
                                                                               ip
                                5
andno tofthep a
              rtn e
                  rsindividu a
                             lly. Apartne
                                        rm ayu seorpo s
                                                      sessp a
                                                            rtne
                                                               rshippropertyonlyon
behalfofthep a
             rtnersh .6
                    ip

W
et ru
    sttha
        tyouagreeth a
                    tthi
                       sisat ime- s
                                  e nsi
                                      tiveandimpor
                                                 tantm a
                                                       tt
                                                        er. Ms.Co rn
                                                                   ell
                                                                     ’scustody
o
fth eSoundg
          ardenfiles-wh
                      ichar eimport
                                  a ntpar
                                        tn e
                                           rsh
                                             ipin
                                                tel
                                                  lectualandar
                                                             tis
                                                               ticprope
                                                                      rty–
a
lthoughperh
          aps-
             w e
               llintend
                      ed,i simproper,and M s
                                           .Corne
                                                llc
                                                  l e
                                                    arlyhasnor
                                                             ighttoreta
                                                                      inthis
p
rop e
    rty
      ,ortoat
            temp ttoleve
                       ragethisunfortunat
                                        ec i
                                           rcums
                                               tanceagain
                                                        stSoundgarde
                                                                   ntoob t
                                                                         ain
c
on cess
      ion
        sorbenefi
                ttowh ichshei sno
                                to therwiseleg
                                             al
                                              lyent
                                                  itl
                                                    e d
                                                      .


1
 SeeWash
       ington’sR ev
                  isedUn iformP ar
                                 tner
                                    shipA ct(“RUPA   ”
                                                     ),codi
                                                          fiedinC  h
                                                                   apte
                                                                      r25.05
oftheRevi
        sedC  odeofW  as
                       hington(“RCW ”),RCW25   .05.210(1
                                                       )(c)
                                                          . This“ t
                                                                  ransf
                                                                      erab
                                                                         le
int
  eres
     t”ent
         itlesVickyC  o
                      rnel
                         lto( i
                              )C hr
                                  isC ornel
                                          l’sshareo fpar
                                                       tnershipprofi
                                                                   tsandlos
                                                                          ses
                                                                            ,
and(i
    i)C h
        risC orn
               ell’
                  srighttor e
                            ceivedis
                                   tr
                                    ibutionstowh ichh ewouldh aveb eenent
                                                                        it
                                                                         led.
SeeRCW25 .05.205.
2
 SeeRCW25 .05.150(9).Specif
                          ical
                             ly,VickyC  o
                                        rnellisnoten t
                                                     it
                                                      ledtop ar
                                                              ticipa
                                                                   teinthe
managemen
        to rcondu c
                  to ftheband’sbusine
                                    ss, toa ccessinformat
                                                        ionabou ttheband’s
tran
   sact
      ions
         ,o rtoinspectorcopyth eband’sbookso rre c
                                                 ords.SeeRCW25   .05
                                                                   .210(1)
                                                                         (c)
                                                                           .
3
 SeeRCW25 .05.150(9).
4
 SeeRCW25 .05.200.
5
 SeeRCW25 .05.060.
6
 SeeRCW25 .05.150(7).
                                                                        3|PA GE
     Case 2:20-cv-01218-RSL-MLP Document 68-3 Filed 05/06/20 Page 5 of 5


www
  .r
   imo
     nlaw
        .
        com




Unde
   rth ec
        ircum
            sta
              nce
                s,Soundg
                       ardendemand
                                 sth
                                   atth
                                      eSoundgard
                                               enf
                                                 ilesber
                                                       etu
                                                         rnedwith
                                                                in
seve
   n(7)days
          .Iama v
                ail
                  abl
                    etodis
                         cusswi
                              ththec
                                   oord
                                      ina
                                        tingr
                                            epre
                                               sen
                                                 tat
                                                   iveth
                                                       etechn
                                                            ica
                                                              l
manne
    roftr
        ans
          fer
            .

Ilookfo
      rwa
        rdtoh
            ear
              ingb
                 ackc
                    onf
                      irm
                        ingy
                           ourc
                              li
                               ent
                                 ’sag
                                    reem
                                       enta
                                          tth
                                            eea
                                              rl
                                               ies
                                                 toppo
                                                     rtun
                                                        ity
                                                          .

                             V
                             eryt
                                rulyy
                                    our
                                      s,


                             R
                             ayG
                               arc
                                 ia
                                  ,Esq
                                     .

c
c:    J
      il
       lBe
         rline
             r,Esq
                 .
      M
      at
       tCam e
            ron
      B
      enShephe
             rd
      K
      imThayi
            l
      J
      erom
         eC rook
               s




                                                                    4|PA GE
